Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-8 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and product, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 08/16/2022. 
		
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-12, and 14-15 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ZHU (US--20140374106-A1), hereinafter referred to as ZHU.
Regarding Claim 9, ZHU teaches a method of manufacturing space suit components (Figure(s) 1. The end product in both the prior art and the allowed process contains thermoplastic polymer and polyvinyl alcohol. The burden shifts to the applicant to show a nonobvious difference. Please see MPEP 2113 titled “Product-by-Process”.), the method comprising: printing a vertical-shaped cylinder by extruding an additive polymer using a three- dimensional printer (Figure(s) 1, extruding two or more polymers from the same spinneret, Paragraph(s) 0024); and Page 22 of 26integrally forming with the vertical-shaped cylinder (Figure(s) 1), a non-rigid thermoplastic to create a cylindrical-shaped space suit component (thermoplastic polymers are inherently flexible, resilient, and tough, Figure(s) 1 and Paragraph(s) 0094).  
Regarding Claim 11, ZHU teaches the method of claim 9, wherein the cylindrical-shaped space suit component is an arm portion or a leg portion of a space suit (Figure(s) 1).
Regarding Claim 12, ZHU teaches the method of claim 9, further comprising: while printing the vertical-shaped cylinder(Figure(s) 1), fusing together a Thermoplastic Polyurethane, Polylactic Acid (PLA) (polylactic acid, Paragraph(s) 0013), or other thermoplastic (Paragraph(s) 0013), to a form disconnect ring (Figure(s) 1), wherein the disconnect ring is configured to allow the space suit components to be connected together (Figure(s) 1).  
Regarding Claim 14, INSERT AUTHOR teaches the method of claim 9, further comprising: applying Polyvinyl alcohol filament to portions of the extruded additive polymers (see where polyvinyl alcohol are examples of polymers for the water soluble component, Paragraph(s) 0071), the Polyvinyl alcohol material providing structural support of the portions during printing of the space suit component (polyvinyl alcohol, Paragraph(s) 0071).  
Regarding Claim 15, ZHU teaches the method of claim 14, further comprising: removing the polyvinyl alcohol material that was applied to the portions of the extruded additive polymers space suit components with a water-based liquid (water soluble component, Paragraph(s) 0071 and claim 6).  
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 10 are rejected under 35 U.S.C. § 103 as being unpatentable over ZHU in view of MASUDA (US-20150329991-A1), hereinafter referred to as MASUDA.
Regarding Claim 10, ZHU teaches the method of claim 9; however, ZHU does not teach wherein the non-rigid thermoplastic material is a thermoplastic polyurethane.  
In the same field of endeavor, MASUDA teaches a spinneret that discharges two composites and a multicomponent fiber (Paragraph(s) 0001) as well as the following limitation(s): 	 
wherein the non-rigid thermoplastic material is a thermoplastic polyurethane (thermoplastic polyurethane, Paragraph(s) 0209).  
ZHU and MASUDA are analogous in the field of polymer fibers produced by spinnerets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ZHU'(s) flexible thermoplastic material with MASUDA'(s) thermoplastic polyurethane, because this is another flexible thermoplastic material (MASUDA, Paragraph(s) 0209). The selection of a known material based on its suitability for its intended use is art recognized suitability for an intended purpose. Please see MPEP 2144.07 titled “Art Recognized Suitability for an Intended Purpose”.

Claim(s) 10 are rejected under 35 U.S.C. § 103 as being unpatentable over ZHU in view of BHEDA (US-10011073-B2), hereinafter referred to as BHEDA.
Regarding Claim 13, ZHU teaches the method of claim 9, further comprising; however ZHU does not teach using a pivotal 180-degree gimbal during printing to add the printed additive polymer to form joints of the space suit components.
In the same field of endeavor, BHEDA teaches an apparatus for extruding thermoplastic material associated with one or more fiber strands with a robotic arm (abstract) as well as the following limitation(s): 	 
using a pivotal 180-degree gimbal during printing to add the printed additive polymer to form joints of the space suit components (Figure(s) 1 and abstract).  
ZHU and BHEDA are analogous in the field of manufacturing fiber strands. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ZHU'(s) spinneret and extruder with BHEDA'(s) robotic arm, because this can extrude one or more beads of thermoplastic material to manufacture the object according to the design (BHEDA, abstract). 	

		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743